OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                             AUSTIN




PP. 0. B. NoUo~miok,Dir-eotmr
BOndhi& dr tiOWMin6   Divirlon,
Dqwtmen0 at Agrioulbutr
2'. 0. Box 111
mwllryen, Toxarl
Dear Yirr




                                                  avokea Mb who is
                                                  iwus pPo&oaPs
                                                  00 worth of oitrus
                                                  SeabOn and whloh


                                                uat fOP ha opinion

                                      S Agrioulture        requlr-
                                      $ Aot   (Apt.      lltib, Ver-
                                  tuto8--xrB*         99, Act0
Mr. 0. B. LleGQrmiok,’
                     Page e



                          a ant’ ehsll
                 t;raurf.wg           mamnmy purson
                   by MJ 1sraansad dealer
                                        to sot for him
     ,in the handling OS oltrua fruit a6 derined in (a)
      or thl.8 Sootlon.*
             The war4 Whandlo* means, aaoordlnig to Yeotion 1
(d) of Artlole llBb, supra, “buying OF offerlne; to buy, sell-
lng or OitbdQ3     to 6011, or bhippinf3 for the pur oae or Sell-
ing, whcther~aa owner, agent or otherwise, any oPtrue fruit
within the Stmte of Texn6, and persons buying and/or ohlpplnq
aitrua fruit    for aennlng anb/or proaessing or handlers, as
the term la aertnud.*
          Beotion 18 of hrtlole    118b, mpra, providea,among
othur thin@;   th6tr

           TQion fippliaatien %o Ohr hmmlaaioner by any
     lidanae6 daAbP, a reasonable mmbar of ‘buying
     A&Mt’ and 'tPansportin$   agent’ idantlfloatlon
     tsar48 mmybe isouad And AooPadite4  to ruoh dealer,
     under aaoh ruler an& raguliatlons a8 raid Commia-
     alone?rrj prararlba, an4 arid Cmudmionar 10
     hereby aaptbwmre4 a0 ohargb 6 fee not to exoee6 One
    ~Dollar (#l) tar *aoh oWl 10 isausdr
           *(a) Such crud8 dell    bear the name or the
     Zlbe~~ad, daalei, Ati Qha’nrnnber o? hla license,
     ml80 thawrime of the 6rmlarts. agent,and ahiill
     atate therean that raid lioenseb dealer, as tho
     principal,  hb.8 rutkmrtacrd the ageat name4 on the
     oud, the holderthar6Of; te aot for and on br-
     halt Ot ml& pPinOipal, either a8 *bugling agbnt’
     or AI *trmnrprtlo((    agent’ a6 above’darined,
    9uylag :agent* ibeatifioatlon    omrda &all be of
    A dltfueab    solar fro= ttranqmrting a6entc oar48.
    &oh i4Mtifio6Qtoa      oarbrrShall, br At ~11 tine8
                   Qhe u6o na o f luoh ye&m who ahall,
    o ur lo bp lp ea
    upon daam& ,&Sap    fy nuoh oar68 to Ohs OaPratl6alon6r
    aP hi6 ~&@lb#    eP rg asaQtatiYa8,or to .Anypamon
    iith *am ~re$d aganP may be trmnr&etia~ bualnoar
    UQdaPtld6    AOQ.
         *(a) Z? ~a& w&an thr holder of any ldentlfi-
           oar6 oaasa8’to bo the agaat pf the dealer
     oatlon’
     by wkm ho was an~pMyed, It ahall be the duty of
     8aafd agent tQ r4Hm7n laediatalf   saoh   4nt*n oard
     te the OoarniBeh#n@r for oAnsellatienan 2 failure
     to da ao ahall oongtltute a tlolation   of thla AOt.*
Mr. c. E. NoaoPmlok, PA&w3



              8aOtfon 4 o? Artlole      118b, aupra, preearlbaa the
i40   for % lioansa ma A *buying a$ent*a a8 followa:
            "(a) (4) Yor A lioao6a           68 a *buying agent,'
       tha mm of One Dollet ($l.)."
           It would lp p a utbat the W~yiq &gent* lloema,
66 mime6 In Seotlon 4 o? Artlole 118b, aupra, 18 l&entio6l
with the *buying Agent? ldantl?loatlon  aard provided ?or In
Seotlon 18. They are ode a& the rame, end are’lrubjeot   to
all the lloenae requlremanta o? the Aot.
              64ati6n 4 a? kti6le       118b, mapra,oontainain part
the 501-S         ~QYi8iOn8:
             *All Applio&tiona ?or lioenae under thie Aot
       ahall be aeQolrpcmiw3   by a ten4er of paymentin
       fall o? the tar ?or suoh lloenn6,raquired;      on
       rooeipt. Of p&id ~appllomtionduly uteoated,     toga-
       thar rlth rwulr84 fee, it ,ahall be the duty of
       th e              OT hi8 ltgttn86&ml/or amplofaeg
            Co iwla r lo ner
       therausUo~&~ly ruthWised to lmmedlat~y lame
       rueh 118enrb, p~Q+i&a&    that no lleana~ ahqll laaua
       te lm, paNon rhan’tha A pllamtfen for lioanao
       fllbn by luob p4rmm 6ha f 1 ladio&ta that luoh
       pegma’ La a ay8pan~eB~lteaa~aa within the State
       of T8xa8’.or that auoh parison*a lloanao to da
       bu6lna8b in,Teraahaa-be@ sevoke4,tmtllthe Gw
       hl8alonerIs furalahadwith ratlaimtory         proo?
       thms the mppliosnt 18, ori the data~a? the ?iun&
       of ruoh~.mp~llomtloa, quallilad to reoelra tha
       lioeaae 8pplied fort the larwno* of lloen8e to.
       paraoncwho have 8u??ara4 prlar auapanalon OT ravoom-
      itlon s? ~loaaia tn thi8 State ahall.be dl8oPatlon-
       uy with the. ~aaionar         in ‘the exaroisa a?
       awh ~IOEatb3il,tpb cc wit clrioner la authorized
       to tAka’lnto  oowldaPation    the fAot8 and obwun~-
       stadoaa parta&&       to the prior rwpansion and/of
       retooatlw;   the f'I:nmnelal ocm4ltlon of the appll-
       Owb,    As, Of   t&~&&w   Of   thin   AppliOAti~nt   6Qd   the
       obli&&na    due and orin@ by the appl%eant. to
       gxwrera~wd’po4u0er6     of oitrua trust8 and/or
       perishable agrloultural   oonmoilltiaa; *obligmtion,             t
       as t&a;tezm la we& in ?&la Beetion, shall be
       aaQa~~‘tI~ to 6leM Any judgmcmtor any Oourt with-
       in : this ,aSato otrtrtanding agninst the gpplioWt
lfr.C. IL f[oCormlok,
                    ~FaFagb
                         4



        or certified      olalms as of the data of the appliae-
        tion -am       oonsl4uatlonby the 'Caaa144lon4r~
        prior to refusal OS lioeaae by thr Gommlss1oaer,
        any applicant for lloansa rhall be entitled to an
        open hearlng on the faetr partaln$nR to mob ap-
        DLlciation, said hearing to be oonduoted by the
        Coxdasloner,     or his agent thereunto duly authorla-
        ml; I?, ,after such hearias, the Comalssloner, in
        the rreroiae of hlr disoret$on, refutes the license
        a~pl$a&for,     the appllaant shalt, within ten (,lO)
        da78 from and ltter the dental of mob lloensa
        by tha U~mmfulowr and not thereafter,       tile his
        appeal from the order ot the Co&ssloner denylag
        suah 116aasa, in any Court     oi oompetent #w$sblo-
        tloa within this 19tatet ii the Uomtnlssloner~shall
        doterains  that the lloense appllad for shall not
        ba ([ramed, the OQrmAssioaer lhall de&at from
        the llaense fee tenbered     with mob lpplleatlon,
        the N,Of     five Doll.am OS), said Pi*4 DollaSS
        ($5) to’br retained by tho.C%maissloner     to aeiray
        tw4ts   tnd   expei3846i iima4nt      t0   th4   filing   aa
        extmlnattan-of ,r a l  pplloatlon an6 shall return
                              itl
        ~the~baliuae oi~the lloeme fee WJ tendered with suoh
        ~agplloat~lep te the applioant.*
                It 18 cur apinionthat the provlslon*of Seation -4
above quoted war0        int4na4d    by    the Legislature to govern   ln
the eare~otall type8 ol lioexsesissueif
                                      ullderthe hot and
later    sat’mt
             la the same motions     *dealerW    lloense;
*0du$oa    merOh(LLlt*m~and/or *ooatraot dealer*rR l1oaawj
%lnlmum oarh 4ealel:*#* lloanno~ ubuy$ng agent’8* lloenaa
(1bentliloationoar&)$ ntraarportlng   agent*8” lloensa (Iden-
tliloatlon0+24).
            9%; luuanoe 02 iny liaensa protided for ontIer the
Aovte    pera     wh0 bOlLd~4riyOf the lieenru         'revloual~, and
who had au~futi @Or swpm8lon or rerooatPon oi IlO4M4,
has bran   &OOlarcb  i U8ttOZ’   Of UiMl’atiOn    with the ~Sl4iB@iOB-
er of AgrloulWr*~      ft   would not be ooaslrtent to malntaln
that the comuluionbr*r       ai44wi0n       m  limit46     to one type
or lleenu Lo., the baler*8 lloemm.                The   purporo  or see-
tioa 4, w&h In undoubtbaly to eliainabe inmtar aa poeri-
ble unrelinbl~,un8erupulen* aiadbohaudlng lloearsesunder
the Aat, muia be alroumsnt*6          entirelyif tha Commlsslone~
WM pomuleu t9 amy a dlfferonttype of lloensa under the
MT. C. lb MoComlok, Pa&e S



Aot to a piTSon whose~prerlous    lioensshad been suspendad
or rerolce& The soundest    oonrtruotlonto plaae upon Se+
tloa 4 is’ that the authorltr and ~$s~ret$o~ of the COQ-
Qi#SiOaelT in issuingMy liocsnse    under the Ast to a person
whoa6 ionair lioeBae was revoked or saaptmded a&wacea all
the types Of li60n8es ls8ued. This will stieotlrely      close
the door to the subterfuge. of opOrat$B8   under 6 dlfterent
typo of lioanse when a prior   llsense is revoked or suspend-
ed.

           S’urthermore, a8 15 prorlded   in Seation 4, in the
ererolse of his dlsoretlon   in sush a matter, the Comlssion-
of say takb into ~onslderatioa,     amona other things, *the
obllgatlans due and ming br the spplloant to growers and
produoerr of citrus fruitsand/or piwlshableagrioultural
oomm~i8les.*
            fn the prerentlnstanoe the applicantfor a
"bUyin l@lb” lloenseor laeatltIoatlon       card is still in-
debtad foi~approximate~    #'l&M) north of aitrusfruit whlah
he pur0hu0a    as a Oe*ler during a pretloos aeaaon. In paw-
ing upon this applloetlen,lt was clesrlr     the intention of
 the I&g$s&ature thlrtthe Qodssloa~r of AgrloaJture take
 this faab'lnto OOnmld~atlOti  before  issuing the party oon-
 semied ns+only anotker  tlealer*s lloensa, but any kind of
'lloeliu.
         &eotlon14 gives the Cormls8loaerof Agrleulture
full power and authorityto ed'oreethe prorislonsof the
A&.    It   read8 as follows:
           -I&m the purpose of enforola~ the protislons
      of this Aot, $hr Commlrolonoris hereby ruted  with
      Sull powor aad authority and it shall be h$s duty,
      slthsr upm his om initiative         or tnponthe receipt
      of i pro#erly rezlfle4oomplalnt, to lnrestlgets
      all ,aLtegad rlolatlons    air this Aot and for the
      g\lrpora oi m&ing euoh $nreatigstlon,       he shall
      have, ,at all t-8,     free end u~ta\peded aoaeds to
      all books, r000ra8~, bulldings,7ar48,warehouses,
      stmaga, and.traasportation        aad other faollltles
      m plases    la wlriohaal altrus fruit is kspt stor-
      ed, hurdled, processed or traaaported, and in
      furtharanati of suoh $nveatlgatlaa either the GOBI-
      mlssiamr lh pe]Pson ,or through hi& authorized
      representatives,    aay exacaine any portion ot tha
Xr. C. E. MoCormlok, ?dge 6



     ledger;baoks,          aoaousts,        memorandum;    600tti7k4nt8,
     soales,    meaeures,and other matters,                 objeots or
     persons     psrtlnent   to suoh alleged  vlolatlon under
     li:restlgatlon.       The Commissioner  shall take suoh
     aotlon and hold suoh public hearings aa in hla
     ftdgment are shows to be neoessary after such
     lntsst&gatloas, and shall take the proper aotlon
     with   reterenoe   to the ornarllatlon     or suspen8lon
     of the ~l~aense o? any dealer       hexeunder shown to
     II;;; yy    guilty   of a rlolatlonot the terms of
                  Suop hearings    shall be held in the
     nearest  hty.oT     townin the oountr tihere rlola-
     Wane are alleg        to hare oosua~ed.      An7 order
     made by tha Oommlssloaer nlth reiereooe          to the
     rerooatlon or arnoellat$on of any llaensegrsntea
     under %he prorlslons  of,thls Aat, rhall be sub-
     jrot to reviewbr a Court of Pro&potent Jurlsdlo-
     tion.*
            After a oareful           oonsl~eratlon      of the above quoted
eeotlons  et the Citrus  Fralt Uromrs Aot la the light     ot
its Objastlre8  and the  abuses it %a18 ln%end6dto eradloate,
it ls OPT opinion, and rou are.80 advl8ed that under the
terms ma provlslons ot Artiole      116b, Vernon!8 Annotated
Olrll Stattites,~tha  Commlssloaer   of Agrleultwe la not re-
quired ‘to, Issue a buying agent’s   idautlfioatlon  oar6 to an
laaltlaual   who has had his dealer*8    llaenseoanoelled  or
revoked ana    ,nho   is   ina4btea     to    numerous   oltrus    prcduoers
ior approrimateZ~       ,000 worth of oltrus  fruit, purohased
last suson and whr ch smount is still      unpaid; but under
Seatlonr4 aad 18 of Article       $lSb, the Commissioner   of iqrl-
oolture has th e   lutherlty to use his dlsoretlon    la issuing
a lloense  iti sueh a oa8e and to presorlberules and regula-
tions applldable to the sltuatloa.
            Truatln8     that we hare fully           aBb   satlataetoril7
amwerea four      inwlrf,    we are
                                                  Your8 very      trul7